                        Case 2:17-cv-02103-JCM-DJA Document 134
                                                            133 Filed 04/24/20 Page 1 of 2



                    1 JOSH COLE AICKLEN
                      Nevada Bar No. 7254
                    2 E-Mail: Josh.Aicklen@lewisbrisbois.com
                      JAMES E. MURPHY
                    3 Nevada Bar No. 8586
                      E-Mail: James.Murphy@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 South Rainbow Blvd., Suite 600
                    5 Las Vegas, NV 89118
                      Telephone: 702.693.4374
                    6 Facsimile: 702.893.3789
                      Attorneys for Defendants,
                    7 GREYHOUND LINES, INC. and
                      BRANDON WILLIAMS
                    8

                    9                                   UNITED STATES DISTRICT COURT

                   10                                        DISTRICT OF NEVADA

                   11 MELVA N. MILLER, an individual,                  CASE NO. 2:17-CV-02103-JCM-CWH

                   12                      Plaintiff,                  STIPULATION AND [PROPOSED]
                                                                       ORDER FOR EXTENSION OF TIME FOR
                   13             vs.                                  DEFENDANTS TO REPLY TO
                                                                       PLAINTIFF’S LIMITED OPPOSITION TO
                   14 GREYHOUND LINES, INC., a Delaware                DEFENDANTS’ MOTION FOR
                      Corporation; MOTOR COACH                         SUMMARY JUDGMENT (2nd
                   15 INDUSTRIES, INC., a Delaware                     AGREEMENT)
                      Corporation; BRANDON WILLIAMS;
                   16 DOES I-X; and ROE CORPORATIONS I-
                      X, inclusive,
                   17
                                    Defendant.
                   18
                   19            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff MELVA

                   20 MILLER (“Plaintiff”) and Defendants GREYHOUND LINES, INC. and BRANDON

                   21 WILLIAMS (“Defendants”), by and through their respective counsel of record Robert

                   22 Cottle, Esq. and Matthew Holland, Esq. of THE COTTLE FIRM, and James E. Murphy,

                   23 Esq. and Stephanie A. Garabedian, Esq. of the law firm LEWIS BRISBOIS BISGAARD &

                   24 SMITH LLP, as follows:

                   25            Due to the closing of the law firms in light of the COVID-19 virus by order of the
                   26 Governor of Nevada, the deadline for Defendants to file their Reply to Plaintiff’s Limited

                   27 Opposition to Defendants’ Motion for Summary Judgment is extended from May 11, 2020

                   28 to June 10, 2020.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4844-1655-7243.1
ATTORNEYS AT LAW
                        Case 2:17-cv-02103-JCM-DJA Document 134
                                                            133 Filed 04/24/20 Page 2 of 2



                    1 DATED this 24th day of April, 2020.                 DATED this 24th day of April, 2020.

                    2 LEWIS BRISBOIS BISGAARD & SMITH LLP THE COTTLE FIRM

                    3 By /s/ James E. Murphy, Esq.                        By /s/ Matthew Holland, Esq.
                    4   James E. Murphy, Esq.                                Robert Cottle, Esq.
                        Stephanie A. Garabedian, Esq.                        Matthew Holland, Esq.
                    5   6385 S. Rainbow Boulevard, Suite 600                 8635 South Eastern Avenue
                        Las Vegas, Nevada 89118                              Las Vegas, Nevada 89123
                    6   Attorneys for Defendants                             Attorney for Plaintiff
                    7

                    8

                    9
                                                            [PROPOSED] ORDER
                   10
                                 Pursuant to the Stipulation of the Parties, and good cause appearing therefore:
                   11
                                 IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Defendants’ Reply
                   12
                        to Plaintiff’s Limited Opposition to Defendants’ Motion for Summary Judgment shall be
                   13
                        filed on or before June 10, 2020.
                   14
                                 DATED this
                                        April_____ day of _________________ 2020.
                                              24, 2020.
                   15

                   16
                                                                   _______________________________________
                   17                                              UNITED STATES DISTRICT COURT JUDGE

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25
                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4844-1655-7243.1                              2
